Citation Nr: 1427760	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-01 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine to include as secondary to service-connected status post left Achilles tendon rupture with recurrent infection and chronic inflammation.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This matter has been previously remanded by the Board in November 2012 and May 2013.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2014.  A transcript of that hearing is of record.  


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's DJD of the lumbar spine is at least as likely as not aggravated by his service-connected status post left Achilles tendon rupture with recurrent infection and chronic inflammation.


CONCLUSION OF LAW

DJD of the lumbar spine is aggravated by service-connected status post left Achilles tendon rupture with recurrent infection and chronic inflammation.  38 U.S.C.A. §§  1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§  3.102, 3.303, 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.  

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran contended in the April 2014 hearing that he has experienced back pain since service, and points to his duties handling heavy ammunition and a mortar gun as the cause of this pain.  However, in his April 1969 separation report of medical history, the Veteran denied back trouble of any kind.  The earliest VA treatment records associated with the claims file are dated March 1973.  The first mention of the Veteran's back pain is dated November 1983, and indicates that the back pain began 5-7 years previously.  This report is consistent with the Veteran's statement in a January 1998 VA examination that his low back pain started in the 1970s.  

The Veteran is competent to report his experience of symptoms of a disability, such as pain.  See Layno v Brown, 6 Vet. App. 465 (1994).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the Veteran's contradictory history of back pain, the Board finds that the objective medical evidence of record outweighs the credibility of the Veteran's report of onset and continuity of symptoms.  Such records are more reliable, in the Board's view, than the Veteran's unsupported, general assertion of an onset and continuity of symptomatology which contradict the denial of such symptoms upon separation from service, and his reports of onset when seeking treatment in November 1983.  See Pond v. West, 12 Vet. App. 341 (1999) (statements made for VA disability compensation purposes are of lesser probative value than previous more contemporaneous in-service histories and previous statements made for treatment purposes); Caluza v. Brown, 7 Vet. App. 498 (1995) (In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant); Cartright v. Derwinski, 2 Vet. App. 24. 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Therefore, direct service connection based upon continuity of symptomatology is not available in this claim.  Moreover, the record does not reflect that the Veteran's disability manifested to a compensable degree within one year of separation from service.  

VA examinations were conducted in January 1998 and December 2012, and an addendum opinion was obtained in March 2013.  The January 1998 examiner opened that "more likely than not, the low back symptoms can be somewhat related to favoring the left lower extremity."  Unfortunately, this opinion does not rise to the appropriate standard of whether it is at least as likely as not that the Veteran's back disability is caused or aggravated by the service-connected Achilles tendon disability.  

The December 2012 examiner gave a negative direct-incurrence nexus opinion because the Veteran had denied back trouble upon separation, and the only chronic documentation of back pain in the Veteran's service treatment records (STRs) resulted in a diagnosis of rib strain.  In a March 2013 addendum report, the examiner opined that it was less likely than not that the Veteran's DJD of the lumbar spine was proximately due to or the result of the service-connected status post left Achilles tendon rupture inflammation because the back pain predated the rupture.  The examiner further opined that the Veteran's DJD of the spine was at least as likely as not aggravated by the service-connected left Achilles tendon rupture.  Rationale was provided that the left ankle pain resulted in altered biomechanics of his gait which could aggravate back pain.  However, the examiner was unable to determine a baseline level of severity of the DJD of the lumbar spine without resort to speculation.  

The current regulations state that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  However, this provision was effective October 10, 2006.  71 Fed. Reg. 52744 - 52747 (Sept. 7, 2006).  The record reflects that the Veteran's claim was initially filed in November 1997, resulting in two deferred rating decisions, but no final determination.  Therefore, the August 1998 claim is still pending.  

Because the Veteran's claim was filed prior to October 10, 2006, the additional evidentiary requirements put forth in 38 C.F.R. § 3.310(b) do not apply to this claim.  See generally Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, the examiner's inability to identify a baseline prior to aggravation does not prevent a finding in favor of the Veteran.  

There is no doubt to be resolved; probative evidence of record is in favor of granting the Veteran's claim for service connection for DJD of the lumbar spine as aggravated by the service-connected status post left Achilles tendon rupture with recurrent infection and chronic inflammation.
 

ORDER

Entitlement to service connection for DJD of the lumbar spine, as aggravated by the service-connected status post left Achilles tendon rupture with recurrent infection and chronic inflammation, is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


